—Judgment unanimously affirmed. Memorandum: Viewing the evidence, the law and the circumstances of this case in totality and as of the time of the representation, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). We further conclude that County Court properly denied defendant’s motion for substitution of counsel made on the first day of trial. Defendant did not present a compelling reason for substitution, and it appears that the request was simply a dilatory tactic (see, People v Martuzas, 224 AD2d 928, 929, lv denied 88 NY2d 881; People v Rivera, 201 AD2d 385, 386, lv denied 83 NY2d 914; People v Michalek, 195 AD2d 1007, 1007-1008, lv denied 82 NY2d 807). Defendant’s further contention that the court’s reasonable doubt charge lessened the People’s burden of proof has not been preserved for our review (see, People v Swift, 241 AD2d 949, 950, lv denied 91 NY2d 881, 1013). In any event, the charge, viewed as a whole, conveyed the proper legal standard (see, People v Swift, supra; People v Paris, 229 AD2d 926, lv denied 88 NY2d 1070). We have reviewed the remaining contentions of defendant and conclude that they are without merit. (Appeal from Judgment of Cayuga County Court, Corning, J. — Felony Driving While Intoxicated.) Present — Pigott, Jr., P. J., Pine, Scudder and Lawton, JJ.